                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 DONNA WILLIAMS WILSON,                 )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:19-cv-00103-FDW
                                        )
                  vs.                   )
                                        )
                                        )
  ANDREW M. SAUL,                       )
  Commissioner of Social Security,      )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 8, 2020 Order.

                                               September 8, 2020




         Case 1:19-cv-00103-FDW Document 13 Filed 09/08/20 Page 1 of 1
